Appeal, insofar as taken from the July 6, 2000 Appellate Division order, dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that no substantial constitutional question is directly involved with respect to that order and that an appeal from that order does not lie to review the July 3, 1997 order of the Appellate Division which was rendered in a different proceeding; appeal, insofar as taken from the July 3, 1997 Appellate Division order, dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that it does not lie, appellant having previously taken an appeal to the Court of Appeals (90 NY2d 1008) from that Appellate Division order.